Clerke, J.
The only questions before us relate to the admissibility of evidence.
The action was brought to recover compensation for legal services. The question before the referee was whether the Plaintiff had been guilty of neglect in his employment, in unnecessarily delaying and postponing the trial of several actions brought by the Defendant against insurance companies on policies of insurance. The Plaintiff, who was examined on his own behalf, was asked: “ Why did you not try the case against the Union Company at the same time ? ” He answered: “ Because Cutting, the counsel for Ruckman, wanted to try a vessel case first. I have no reason, except Cutting would not try it,” &c.
He was then asked: “Was Mr. Ruckman there with his witnesses, ready to try his other cases % ” He answered: “ I remember he was at the other trial, which ended the 13th February, 1858,” &c. “ Whether Ruckman’s witnesses were there then I do not know. Fie did not urge me then to go. on with the other trials. I don’t think he spoke to me. If he did, I referred him to his counsel.” . The last' part of this answer was objected to as not responsive to the question, and as not being relevant.
This is a very trivial objection. The purpose of the question was to show that Ruckman was ready and anxious then to try his other cases, and that the Plaintiff in this case unnecessarily delayed them. Put the Plaintiff, in answer to it, says he did not urge him or speak to him about the trial, and then adds, by way *66of showing that the delay was not his fault, that, if Ruckman did speak to him, he referred him to Mr. Cutting, whom Ruckman had employed as counsel to try the cases. This, indeed, is not responsive in the precise terms of the question, but tends, if it has any effect, to acquit him of causing the delay, and that would make it relevant. Therefore, being relevant, although not responsive, the referee did not err in refusing to strike it out. It was a question of order merely, entirely in his discretion.
It is objected, also, that the attorney of the Union Insurance Company was allowed to prove that he thought he would have advised the company to settle with Ruckman, if Ruckman had given a bond to discharge the attachment which the Plaintiff in this case had issued against the Defendant and served on the company, in order to secure a lien on the amount which the company owed the Defendant.
This objection is also trivial; the answer could have had no effect on the decision of the referee.
As to the objection to the minutes of the Clerk of the Superior Court, they were introduced for the purpose of showing that the trial of a case, in which Mr. Cutting was employed as counsel, was commenced on the 18th of January, 1858, and that it continued until the 4th of February. It was admitted that Mr. Cutting was engaged as counsel in that case; and as he was the Defendant’s counsel in some of the cases in which the Defendant complains of the Plaintiff’s delay in not bringing them on to trial about that time, it. appears to me that the evidence was relevant, in order to account for the alleged delay.
As to the objection that the minutes produced were copies front the original minutes, neither is this tenable.
It was proved that the Clerk of the Trial Term made rough minutes of the proceedings at the trial, which he afterwards transcribed into the book produced. The rough minutes were always destroyed; so that the book, into which they were copied by the same clerk, became the authentic record of the proceedings.
*67I think thé evidence was competent for the purpose for which it was introduced.
The judgment should be affirmed, with costs.
All affirm.
JOEL TIFFANY,
State "Reporter.